Exhibit 10.3

CHOICEPOINT INC.

DEFERRED SHARES AGREEMENT

FOR EMPLOYEES AND OFFICERS

This AGREEMENT (the “Agreement”) is made as of the      day of
                    ,             (the “Date of Grant”), between CHOICEPOINT
INC., a Georgia corporation (the “Company”) and
                                         (the “Grantee”).

1. Grant of Deferred Shares. Subject to, and upon the terms, conditions and
restrictions set forth in this Agreement and in the Company’s 2006 Omnibus
Incentive Plan (the “Plan”), the Company hereby grants to the Grantee as of the
Date of Grant                      Deferred Shares of Company Common Shares. The
Deferred Shares shall be fully paid and nonassessable and shall be represented
by a certificate registered in the name of the Grantee and issued at the time of
delivery provided below.

2. Restrictions on Transfer of Deferred Shares. The right to receive Deferred
Shares

(a) may not be sold, pledged, exchanged or otherwise encumbered or disposed of
by the Grantee, and,

(b) may not be assigned or transferred, except that the right to eventual
distribution of the Deferred Shares may be transferred (A) to the Company, a
Family Member of the Grantee, or entities controlled by or benefiting them, or
certain tax-exempt entities, as described in Section 12 of the Plan and then
(B) (i) if during the Grantee’s life, only upon the approval of the Company’s
Chief Financial Officer and/or its Vice President with responsibility for
compensation and benefits, or (ii) by execution and delivery of a Beneficiary
Designation Form provided by the Company or, if none, (iii) by will or by the
laws of descent and distribution, until they have been delivered in accordance
with this Agreement to the Grantee or the appropriate transferee.

3. Delivery of Deferred Shares. (a) The Deferred Shares shall be delivered to
the Grantee or approved transferee upon the day following the Grantee’s
termination of employment with the Company because of death or subsequent to
[termination date of employment agreement], provided, however, that in the case
of a Grantee who is a “specified employee” (within the meaning of Section 409A
of the Code), such delivery shall be delayed until (i) six months following the
Grantee’s “separation from service” (within the meaning of Section 409A of the
Code), or (ii) if earlier, the Grantee’s death.

(b) Notwithstanding subsection (a) above, in the event that the Grantee
terminates his employment with the Company subsequent to [3 years from grant
date], but prior to [termination date of employment agreement], with the consent
of the Board of Directors of the Company, the Board may also determine that the
Grantee shall be entitled to receive all of, or fewer than, the number of
Deferred Shares referred to in Section 1, adjusted as appropriate pursuant to
Section 4 hereof, and said Deferred Shares shall be delivered to the Grantee as
soon as practicable following his termination of employment, provided, however,
that



--------------------------------------------------------------------------------

in the case of a Grantee who is a “specified employee” (within the meaning of
Section 409A of the Code), such delivery shall be delayed until (i) six months
following the Grantee’s “separation from service” (within the meaning of
Section 409A of the Code), or (ii) if earlier, the Grantee’s death.

(c) In the event that the Grantee terminates employment with the Company prior
to [termination date of employment agreement], for any reason other than (i) as
described in subsection (b) above, (ii) as a consequence of death, or
(iii) (following a Change in Control) a Good Reason Resignation as defined in
the employment agreement between the Grantee and the Company dated April 25,
2002, if said agreement is in effect at the time of the Change in Control, or a
Termination Without Cause (as said term is defined in said employment agreement)
by the Company, the Grantee shall forfeit all right to the Deferred Shares and
to any deferred dividends, described below. In the event of death of the Grantee
during said period, the Deferred Shares shall be delivered as soon as reasonably
practicable. In the event of a nonforfeiting termination as described in
(iii) of this subsection, the Deferred Shares shall be delivered to the Grantee
as soon as practicable following his termination of employment, provided,
however, that in the case of a Grantee who is a “specified employee” (within the
meaning of Section 409A of the Code), such delivery shall be delayed until six
months following the Grantee’s “separation from service” (within the meaning of
Section 409A of the Code).

4. Dividend, Voting and Other Rights. Until delivery of the Deferred Shares to
the Grantee pursuant to Section 3, the Grantee shall have none of the rights of
a shareholder of the Company, except that an account for the Grantee shall be
credited with an amount equal to any cash dividends paid with respect to the
number of Deferred Shares. Said dividend credits shall be converted to their
equivalent in whole and fractional Common Shares and allocated to the account
held for the Grantee and said additional Deferred Shares shall be distributed in
accordance with Section 3. The price of Common Shares used for conversion of the
cash amount of dividends shall be the closing price of the Common Shares quoted
on the New York Stock Exchange on the date that dividends are otherwise paid to
shareholders. The number of Deferred Shares to which the Grantee has a right
hereunder shall be appropriately adjusted, however, as are any other outstanding
Common Shares, in the event of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company.

5. Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or delivery
of the Deferred Shares or Common Shares or other securities or cash pursuant to
this Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof. The Grantee may elect to
satisfy all or any part of the minimum statutory withholding obligation by
surrendering to the Company a portion of the Common Shares that are to be
delivered to the Grantee hereunder, and the Common Shares so surrendered by the
Grantee shall be credited against any such withholding obligation at the Market
Value per Share of such shares on the date of such surrender.

6. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Deferred Shares or Common Shares or other securities
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.



--------------------------------------------------------------------------------

7. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering Employees,
Officers or Directors of the Company, unless and to the extent specifically
required by the terms of said plan.

8. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, this Agreement shall be amended in such particulars as are necessary
or appropriate to reflect the applicable provisions of section 409A of the
Internal Revenue Code of 1986, as amended, in order to avoid current taxation of
the grant made pursuant hereto, and to avoid any penalty taxes imposed on
noncomplying arrangements.

9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

10. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Georgia.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

CHOICEPOINT INC. By:  

 



--------------------------------------------------------------------------------

The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and (ii) accepts the right to receive the Common Shares or
other securities covered hereby, subject to the terms and conditions of the Plan
and the terms and conditions hereinabove set forth.

 

 

Grantee

Date:

 

 